Mr. Justice del Toro
delivered the opinion of the court.
On December 10, 1919, the District Court of Ponce appointed the partitioner and appraisers in this case. Notice of that order was given to the parties on the following day. On the 19th of the same month one of the interested parties moved the court to reconsider its order of the 10th. On January 23, 1920, the court overruled the motion for recon*77sideration and the moving party appealed to this conrt by filing a notice of appeal dated January 30, 1920.
Another of the interested parties filed a motion in this conrt for the dismissal of the appeal on the ground that the ruling appealed from was not appealable. The appellant opposed that motion, alleging that orders appointing administrators are appealable and citing various decisions of this court.
Admitting that orders concerning the appointments of administrators are appealable, the appeal should' have been taken from the order of December 10, 1919, and not from the ruling of January 23, 1920. When the appeal was taken on January 30, 1920, more than forty days had elapsed from the date on which the order from which an appeal could have been taken was entered and served on the parties; therefore, the time allowed by law for appealing had already expired. That period could not be revived by means of a motion-for reconsideration. An appeal cannot be taken from an order refusing reconsideration and therefore ratifying a former order or judgment, but it should be taken from the order or judgment itself. See A. Hartman & Co. v. Cividanes, ante, page 29, and cases therein cited.
The appeal must be

Dismissed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.